OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice law in this State on May 2, 1952, in the Second Judicial Department. At all relevant times herein, respondent has maintained an office for the practice of law within the First Judicial Department.
On January 12, 1989, defendant pleaded guilty to the felony of bribe receiving in the second degree in the Supreme Court, New York County. A certificate evidencing this conviction has been presented to the court. (Judiciary Law § 90 [4] [b].)
Although not yet sentenced, respondent ceased to be an *429attorney and counselor-at-law upon his conviction of a felony. (Judiciary Law § 90 [4] [a]; Matter of Geller, 97 AD2d 306.)
Accordingly, the petition should be granted and respondent’s name should be stricken from the roll of attorneys forthwith.
Sullivan, J. P., Carro, Asch, Kassal and Wallach, JJ., concur.
Respondent’s name is stricken from the roll of attorneys and counselors-at-law in the State of New York forthwith.